Citation Nr: 0708386	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-29 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as rashes, to include due to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Board notes that the veteran submitted a timely notice of 
disagreement as to several other issues addressed by the RO 
in February 2004 and, in June 2004, a statement of the case 
(SOC) was issued.  However, the veteran's July 2004 
substantive appeal is specifically limited to the instant 
matter.


FINDING OF FACT

A skin condition, claimed as rashes, is not shown by 
competent medical evidence to be related to service, 
including as a result of exposure to Agent Orange.


CONCLUSION OF LAW

A skin condition, claimed as rashes, was not incurred in or 
aggravated by active service, and chloracne may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  A June 2004 statement of the 
case (SOC) satisfied these criteria.  The claim was 
readjudicated in a November 2005 supplemental statement of 
the case.

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided this notice as part of a March 2006 
letter.  

The Board finds further that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the June 2004 SOC fully 
complied with the requirements of 38 U.S.C.A. § 5103(a).  
Finally, the appellant was provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notice.  Therefore, the actions taken by VA 
have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

The service medical records, including the report of an 
October 1967 release to inactive duty examination, make no 
mention of either complaints, treatment, or diagnosis of any 
skin disease.  The separation examination does note several 
scars.
  
Private and VA medical treatment records, dated from 1993 to 
2005, are on file.  Of these, few show treatment afforded the 
veteran for skin-related disorders.  No record offers an 
opinion linking a current skin disorder to service.

The report of a July 2003 VA Agent Orange examination 
indicates that the veteran served in Vietnam and that he was 
exposed to Agent Orange.  Physical examination revealed no 
evidence of a rash, save for a scrotal rash.  Eczema was 
diagnosed.

A January 2005 VA outpatient record includes a diagnosis of 
skin rash.  

A February 2005 VA outpatient record shows that the veteran 
complained of an itchy back on and off for a number of 
years.  He asked the examiner if the condition was combat 
related.  Examination showed follicular keratotic papules 
scattered on the veteran's back and chest.  Follicular eczema 
was diagnosed.  A nexus opinion linking a diagnosed skin 
disorder to service was not offered.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity. 
 38 C.F.R. § 3.303(b).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
that service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he served in the Republic of Vietnam. 
 38 C.F.R. § 3.307.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, chloracne shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
Notably, however, chloracne must be manifest within one year 
after the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation). 
 Hence, the veteran may establish service connection for his 
skin disorder by presenting evidence which shows that it was 
at least as likely as not that the disease was caused by in-
service exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.303(d).

Because the veteran served in Vietnam during the period 
between January 1962 and May 1975, he is presumed to have 
been exposed to herbicides during such service.  38 C.F.R. 
§ 3.307.  After reviewing the totality of the record, 
however, the Board finds that the preponderance of the 
evidence is against finding that any current skin disorder is 
related to his military service.

As noted, the veteran's service medical records are silent as 
to any skin-related pathology.  

The Board notes that the veteran has alleged that his skin 
disorder is the result of Agent Orange exposure.  Medical 
records indicate the veteran has previously been diagnosed 
with eczema (to include follicular) and a skin rash; however, 
these are not among the disabilities presumed to result from 
Agent Orange exposure.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309.  While the veteran is not prohibited from 
presenting medical evidence establishing a nexus between his 
herbicide exposure and his alleged disability, the 
preponderance of the evidence is against finding that he has 
done so.  Combee.  As such, service connection must be 
denied.

In reaching this decision the Board acknowledges that the 
veteran has a current skin disorder, and that this disorder 
is documented to have been present since 2003.  There is, 
however, no competent evidence to bridge the gap of treatment 
records between his 1967 service discharge and 2003.  Hence, 
the evidence shows a considerable length of time between the 
veteran's separation from service and his initial diagnosis 
of a skin disorder.  Given the length of time between the 
veteran's active duty and the post service diagnosis of a 
skin disorder, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

In reaching this decision the Board further acknowledges that 
the above-mentioned February 2005 VA outpatient treatment 
record shows that the veteran asked the examining physician, 
essentially, whether or not he had a skin disorder which was 
related to his period of military service.  While follicular 
eczema was diagnosed, the examiner did not provide an opinion 
linking the diagnosed skin disorder to the veteran's military 
service.  Further, while the veteran may personally believe 
that his skin disorder is related to service, because he is 
not shown to be trained in medicine he is not competent to 
offer an opinion requiring specialized knowledge.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992). 

As the preponderance of the evidence is against finding a 
link between any current skin disorder and the appellant's 
active duty service, entitlement to service connection for a 
skin disorder must be denied.

Since the preponderance of the competent evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for skin disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


